Citation Nr: 0729370	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
January 2003.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision denying 
entitlement to right ear hearing loss while granting 
entitlement to service connection for a variety of other 
disabilities, to include left ear hearing loss.


FINDING OF FACT

Right ear hearing loss was not manifested during the 
veteran's military service and the competent evidence of 
record fails to show a current diagnosis of right ear hearing 
loss as a disability.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued an incomplete notification 
letter in March 2003.  While this defective notice was 
followed by untimely but complete notification in a November 
2006 letter, the defective notice was not cured as no further 
adjudication by the RO has taken place since the issuance of 
that letter.  However, the veteran has not been prejudiced by 
the defective notice as he has been given every opportunity 
to submit evidence in support of his claim and was supplied 
with the entire language of 38 C.F.R. § 3.159 in a statement 
of the case issued in May 2004 and was issued an additional 
development letter in March 2003.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
The veteran also underwent a VA examination regarding his 
claim and has submitted a private examination in addition.  
There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that his hearing loss is due to noise 
exposure in service.  Service connection may be granted for 
disability resulting from injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Also applicable to the question of entitlement to service 
connection for right ear hearing loss, where a veteran served 
ninety days or more during a period of war and certain 
chronic diseases, including an organic disease of the nervous 
system such as sensorineural hearing loss, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

While the veteran did in fact incur noise exposure during his 
many years of service, there is no evidence to suggest that 
he has right ear hearing loss as defined for VA purposes.  
The veteran's post-service medical records include VA 
treatment records which are silent regarding the veteran's 
hearing in his right ear.  The veteran underwent a VA 
examination regarding his hearing in July 2003.  At this 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

A private examination conducted in October 2003 yielded 
measurements of pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
N/A
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

As neither examination shows at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test of less than 
94 percent, the veteran is not considered to have right ear 
hearing loss as that term is defined for VA purposes.  
38 C.F.R. § 3.385

As no medical evidence of record indicates that the veteran 
currently has right ear hearing loss disability as defined by 
38 C.F.R. § 3.385, and a valid claim cannot be made without a 
current diagnosis of a disability, the veteran's claim must 
be denied.  Despite the veteran's contentions that he 
currently suffers from right ear hearing loss, there is no 
medical evidence suggesting such a diagnosis.  Since there 
can be no valid claim in the absence of competent medical 
evidence of present disability and there is no medical 
evidence in the claims folder suggesting a diagnosis of the 
veteran as currently having right ear hearing loss, the 
veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran may sincerely believe that he has right ear hearing 
loss, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence establishes that the 
veteran currently does not have right ear hearing loss.  As 
the preponderance of the evidence is against the claims, 
there is no reasonable doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


